Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of our report dated March 18, 2011, relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Knightsbridge Tankers Limited's Annual Report on Form 20-F for the year ended December 31, 2010. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers AS PricewaterhouseCoopers AS Oslo, Norway June 24, 2011
